                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 DEONTE MARQUIS BROWN,

                Plaintiff,                                 CIVIL ACTION NO.: 4:21-cv-27

        v.

 SHERIFF JOHN WILCHER; and DISTRICT
 ATTORNEY SHALENA JONES,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 13, 2021, Report and Recommendation, (doc. 8), to which plaintiff has not filed an

objection. Plaintiff has failed to Comply with the Court’s Order requiring that he execute and

return forms related to his in forma pauperis status. (See, doc. 4.) He has also failed to respond

to the Clerk’s notice of deficiency regarding the return of the statement regarding magistrate judge

assignment. (See, doc. 7.) The Court ADOPTS the Report and Recommendation as its opinion.

For the reasons discussed by the Magistrate Judge, the Complaint is DISMISSED. The Clerk of

Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
